PER CURIAM ORDER The Court having considered the Petition for Disciplinary or Remedial Action filed in the above entitled matter in accordance with Md. Rule 19-721, the Findings of Fact and Conclusions of Law of the Evidentiary hearing in the Circuit Court for Prince George’s County before Judge Dorothy M. Engel, the Recommendation for Placement on Inactive Status filed by Bar Counsel and the oral arguments of Bar Counsel and Respondent, it is this 7th day of November, 2017 ORDERED, by the Court of Appeals of Maryland, that the Respondent be, and is hereby, placed on inactive status, effective immediately, pending further Order of this Court; and it is further ORDERED that the Clerk of this Court shall remove the name of Mariatu Kargbo from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in the State in accordance with Md. Rule 19-761(b).